
	
		I
		111th CONGRESS
		2d Session
		H. R. 6101
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend part A of title IV of the Energy Conservation
		  and Production Act to require the Secretary of Energy to determine whether
		  there are systemic impediments to carrying out the weatherization program under
		  that part, and for other purposes.
	
	
		1.Review of implementation of
			 Department of Energy weatherization program
			(a)Program
			 evaluationSection 416 of the Energy Conservation and Production
			 Act (42 U.S.C. 6866) is amended by adding at the end the following: An
			 evaluation of the program authorized by this part shall, through methods
			 provided for in, and records kept pursuant to, section 417, review such program
			 to determine whether there are systemic impediments to carrying out such
			 program and achieving its purpose, such as the inability for low-income persons
			 (especially low-income persons who are particularly vulnerable, such as the
			 elderly and the handicapped) to participate in such program because of the need
			 for major repairs to the dwelling units of such persons prior to receiving
			 weatherization assistance (including barriers to making such repairs), and
			 recommendations for how such impediments should be addressed..
			(b)Administrative
			 provisionsSection 417 of the Energy Conservation and Production
			 Act (42 U.S.C. 6867) is amended—
				(1)in subsection (a),
			 by inserting , including reports or answers regarding systemic
			 impediments to carrying out the weatherization program authorized by this part
			 (including reports or answers on the average time it takes to complete
			 weatherization assistance for individual dwelling units and reports or answers
			 on the approval and disapproval of requests for such weatherization
			 assistance) after to carry out their functions under this
			 part;
				(2)in subsection (b),
			 by inserting , including records tracking the time it takes to complete
			 weatherization assistance provided for by such project for each dwelling unit,
			 and records tracking approval and disapproval of requests for weatherization
			 assistance, including reasons for such a disapproval and what form, if any, of
			 follow-up occurs regarding such a disapproval after effective
			 financial audit and performance evaluation of such project; and
				(3)in subsection (c),
			 by inserting , including records required under subsection (b)
			 after pertinent to the financial assistance received under this
			 part.
				(c)Annual
			 reportSection 421 of the
			 Energy Conservation and Production Act (42 U.S.C. 6871) is amended by adding
			 Such report shall include any findings, determinations, and
			 recommendations of the Secretary regarding systemic impediments to carrying out
			 the weatherization assistance program under this part resulting from an
			 evaluation required by section 416. after section 416..
			
